Case 2:20-cv-00040-JRG-RSP Document 21 Filed 08/04/20 Page 1 of 2 PageID #: 285



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  TACTUS TECHNOLOGIES, LLC,                   §
                                              §
                                                   Case No. 2:20-CV-00040-JRG-RSP
  Plaintiff,                                  §
                                              §
                                              §
                                                   JURY TRIAL DEMANDED
          v.                                  §
                                              §
  HMD GLOBAL OY,                              §
                                              §
  Defendant.                                  §
                                              §

       JOINT (AGREED) MOTION FOR ENTRY OF DOCKET CONTROL ORDER

         Plaintiff Tactus Technologies, LLC and Defendant HMD Global Oy file this Joint Motion

 for Entry of Docket Control Order. Having agreed upon the terms included therein, the parties

 respectfully request the Court grant this Motion and enter the Proposed Docket Control Order,

 attached as Exhibit A.
Case 2:20-cv-00040-JRG-RSP Document 21 Filed 08/04/20 Page 2 of 2 PageID #: 286



  Dated: August 3, 2020                             Respectfully submitted,

  /s/ Jerry D. Tice II                              /s/ Deron R. Dacus (with permission)
  Jonathan H. Rastegar (lead attorney)              Deron R. Dacus
  Texas Bar No. 24064043                            State Bar No. 00790553
  T. William Kennedy Jr.                            The Dacus Firm, P.C.
  Texas Bar No. 24055771                            821 ESE Loop 323, Suite 430
  Jerry D. Tice II                                  Tyler, Texas, 75701
  Texas Bar No. 24093263                            +1 (903) 705-1117
                                                    +1 (903) 581-2543 facsimile
  BRAGALONE CONROY PC                               ddacus@dacusfirm.com
  2200 Ross Avenue
  Suite 4500W                                       Matthew S. Warren (California Bar No.
  Dallas, TX 75201                                  230565)
  Tel: (214) 785-6670                               Jen Kash (California Bar No. 203679)
  Fax: (214) 785-6680                               Erika Warren (California Bar No. 295570)
  jrastegar@bcpc-law.com                            Warren Lex LLP
  bkennedy@bcpc-law.com                             2261 Market Street, No. 606
  jtice@bcc-law.com                                 San Francisco, California, 94114
                                                    +1 (415) 895-2940
  Attorneys for Plaintiff                           +1 (415) 895-2964 facsimile
  TACTUS TECHNOLOGIES, LLC                          20-78@cases.warrenlex.com

                                                    Attorneys for HMD Global Oy




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on August 3, 2020, the foregoing document was

 electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel of

 record who have consented to electronic service, per Local Rule CV-5(a)(3).

                                                             /s/ Jerry D. Tice II
                                                             Jerry D. Tice II




                                                2
